Case 1:18-cv-10225-MLW Document 355-22 Filed 08/16/19 Page 1 of 3




            EXHIBIT 22
      Case 1:18-cv-10225-MLW Document 355-22 Filed 08/16/19 Page 2 of 3



                          DECLARATION OF

1.    I am                  . I am married to              .

2.    I have asked my and my husband’s personally identifying information to be redacted
      because of the sensitive nature of the information in this declaration, and because we
      have children.

3.    I live in         , Massachusetts with my husband and our two children, ages 7 and
      almost 2.

4.    My husband and I first met in 2008 at the Dollar Tree in Taunton, MA. We began dating
      in 2010.

5.    We moved in together in August of 2011, and got married on November 15, 2011.

6.    I learned that I was pregnant that year. My husband was very supportive and caring.
      When he realized that working was taking a toll on me, he suggested I stop working and
      he would work overtime so they could make ends meet.

7.    My husband is a wonderful, loving, and caring husband and father.

8.    He worked close to 80 hours per week at a Stop-and-Shop warehouse to support me and
      our children and to allow me to pursue my nursing degree. He paid for my tuition and
      took care of all of the household expenses. Because of his hard work, I was able to
      become a certified nurse. My goal is to obtain my master’s degree and become a
      registered nurse.

9.    During this time, I worked two or three days per week. He watched our sons when I
      worked.

10.   Our relationship is a partnership. We both took care of cooking and cleaning. I feel happy
      and secure in my relationship with         . I am aware that, more than a decade ago,
             had an incident with his ex-girlfriend that led to a criminal conviction. I know
      that        regrets his conduct and would never act violently toward me or our children.

11.   My husband has been attending regular check-ins with ICE for more than ten years
      without any incident. In October 2018, he was arrested at his check-in. He has been in
      jail since then.

12.   Since his arrest and detention, I have been forced to work two jobs to support our family.
      I now work six to seven days per week, and our children stay with a babysitter. It has
      been difficult to afford our mortgage and to pay for childcare, and I will have to start
      paying back student loans this year.

13.   My children miss him. Our youngest son has not had much chance to bond with his
      father, since his father has been in jail since our son was 13 months old. But he will hold
      onto pictures of my husband and say “Dad.” Our older son used to cry after his father
      Case 1:18-cv-10225-MLW Document 355-22 Filed 08/16/19 Page 3 of 3



       was arrested. I take them to visit him as often as I can given my work schedule. We
       usually visit once or twice a week.

14.    If my husband were forced to return to Guinea Bissau, it would be devastating for me. It
       is difficult for me to even think about living her life and raising our sons without him by
       my side to help me. I want to be with him until the end.

15.    Guinea Bissau is very dangerous. The last time my husband visited Guinea Bissau

                  The U.S. government warns people not to travel there because of the crime and
       instability.

16.    I cannot move to Guinea-Bissau with my husband. In addition to being dangerous,
       Guinea-Bissau is one of the poorest countries in the world. People do not have the same
       opportunities in West Africa as do people here in the U.S. I would not be able to finish
       my education and would have to find another career, if that is even possible.

17.    I have been involved with his attorneys to help submit information to get my husband
       released. If I had any chance to submit documents to support his release, I would do so.

18.    My husband has been living here for over 16 years. His life is here in the United States
       with our family.

Signed under pains and penalties of perjury.



_                                                            ____________________

                                                             Date
